In a proceeding by a landlord under article 78 of the Civil Practice Act, to review determinations of the State Rent Administrator made December 10, 1959, and August 19, 1960, that the subject apartment is not exempt from control, the landlord appeals from: (1) an order of the Supreme Court, Kings County, dated October 19, 1960, denying his petition and dismissing the proceeding; and (2) an order.of said court (described in the notice of appeal as an “intermediate order”), dated August 5, 1960, remitting the proceeding to the State Rent Administrator for further consideration. Order dated October 19,1960, affirmed, without costs. No opinion. Appeal from order dated August 5, 1960, dismissed, without costs. Since the subsequent application to review the determination following the remission, was a new and independent proceeding, the order of remission dated August 5, 1960, was a final determination and appealable (Matter of Bornscheuer v. Corbett, 6 A D 2d 835, affd. 5 N Y 2d 973; cf. Matter of North Amer. Holding Corp. v. Murdock, 6 A D 2d 596). The notice of appeal herein is dated October 19, 1960, hence it is not timely with respect to said order. Beldock, Acting P. J., Ughetta, Kleinfeld, Pette and Brennan, JJ., concur.